Fowler, J.
(dissenting). I cannot agree to the decision of this case. Sec. 4, art. VI, of the Wisconsin constitution, provides that the register of deeds “shall be chosen by the electors of the respective counties once in every two years,” and that “all vacancies shall be filled by appointments, and the person appointed to fill a vacancy shall hold only for the unexpired portion of the term to which he shall be appointed and until his successor shall be elected and qualified.”
This section fixes the rights of the appointee. No act of the legislature has changed or could change this provision. No act of any governor has changed it or could change it. That a vacancy existed in the office on the death of the incumbent goes irrespective of the general statutes of the legislature on the subject. The legislature has provided that the governor shall appoint a successor when a vacancy occurs, and Governor Schmedeman appointed the defendant to succeed the deceased register of deeds, and when he made that appointment the appointee was entitled by the constitution to hold the office until his successor “shall be elected and qualified.” The word “elected” in this provision means' elected by the people or as the first part of sec. 4, art. VI, puts it, “chosen by the electors.” By the same section the registers of deeds are “chosen by the electors . . . once in every two years.” It seems to me to be beyond question that the word “elected” in that section means “chosen by the electors” at the general election. The constitution formerly provided that county offices, except judicial offices, should be filled by special elections. This was amended to provide, as above stated, in order to do away with special elections for county offices, so the election referred to by sec. 4, art. VI, must be the general election which in the instant case cannot occur until November, 1936.
The opinion of the court hinges the decision upon the words of the commission issued by Governor Schmedeman “for the term expiring on January 4, 1937.” But when the *138commission stated that it appointed the defendant to succeed the deceased register of deeds it stated all that it could say. All the rest was covered by sec. 4, art. VI, of the constitution. When the appointment was made, the appointee by the force of the constitutional provision was vested with the office to hold it and serve in it until the very time stated by Governor Schmedeman in the commission issued to the defendant, and thereafter until the person elected at the 1936 election shall qualify if he does not qualify by the time so stated. As the opinion of the court states : “So much of . . . this document [the commission] as attempts to do more than to appoint a successor to O. F. Boerner, deceased, is surplus-age.” It was not necessary to say anything about when the defendant’s period of service should cease, and anyhow, the time so stated for the end of his service is the time fixed by the constitution and the commission does not purport to fix any other time.
The defendant took his oath of office, qualified and took possession of the office during the unexpired temí of his predecessor, and being rightfully in possession of the office he was entitled to hold it as the constitution provides. If under the circumstances the word “term” in the commission signed by Governor Schmedeman is to be given any significance at all, or to be construed at all, it should be construed as meaning merely the time or period at which the defendant’s holding of the office should end, rather than as meaning the official term for which the deceased register of deeds had been elected, that is, the term commencing at noon the first Monday of January, 1935, and ending the first Monday of January, 1937. If the word “term” is so ambiguous as to require construction, it should be so construed as to uphold the executive act, rather than defeat it. The opinion of the court concedes that if the commission of Governor Schmedeman had merely stated that he appointed the defendant to the vacancy existing in the office, the defendant *139would have been entitled by virtue .of the appointment to serve until the time stated in the' commission signed by him. In the face of this concession, necessarily made, it seems to me that the decision of the court is clearly wrong.
In my opinion there was no vacancy to fill at the time Governor La-Folrette assumed to fill one, because Governor Schmedeman had already filled it, and the judgment of the circuit court should be reversed, and the title to the office should be adjudged in the defendant.